UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 01-1156



In Re: ELIZABETH MARIE RUSHING FLOYD,

                                                        Petitioner.



         On Petition for Writ of Mandamus.   (MISC-00-7)


Submitted:   April 20, 2001                  Decided:   May 8, 2001


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Elizabeth Marie Rushing Floyd, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elizabeth Marie Rushing Floyd petitions for a writ of manda-

mus, attacking her conviction and sentence for her involvement in

a money laundering scheme and requesting an order to correct court

records regarding an account involving the laundered funds. A writ

of mandamus is a drastic remedy and should be granted only in those

extraordinary situations when no other remedy is available. See In

re Beard, 811 F.2d 818, 826 (4th Cir. 1987).    Mandamus may not be

used as a substitute for appeal.     In re United Steelworkers, 595

F.2d 958, 960 (4th Cir. 1979). We find extraordinary circumstances

lacking, and conclude that the petition is an attempt to raise

issues that are more properly addressed on direct appeal.   Accord-

ingly, we deny the petition and Floyd’s motion for default judg-

ment.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                    PETITION DENIED




                                 2